              Case:17-10157-SDB Doc#:26 Filed:12/26/18 Entered:12/26/18 12:01:58                                                                          Page:1 of 4
 Fill in this information to identify your case:

 Debtor 1                   Regina Nelson Ruffin
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number            17-10157
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Blue Cross Blue Shield                                  Last 4 digits of account number                                                                        $697.32
              Nonpriority Creditor's Name
              PO Box 6406                                             When was the debt incurred?
              Carol Stream, IL 60197
              Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify


 Part 3:        List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:        Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                   Total Claim
                          6a.     Domestic support obligations                                                6a.        $                            0.00

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              41850                                                Best Case Bankruptcy
          Case:17-10157-SDB Doc#:26 Filed:12/26/18 Entered:12/26/18
 Debtor 1 Regina Nelson Ruffin                        Case number (if known)
                                                                            12:01:58                                                Page:2 of 4
                                                                                                                         17-10157
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                      6b.   $                   0.00
                        6c.   Claims for death or personal injury while you were intoxicated            6c.   $                   0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.   6d.   $                   0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                  6e.   $                   0.00

                                                                                                                  Total Claim
                        6f.   Student loans                                                             6f.   $                   0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                     6g.   $                   0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts         6h.   $                   0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount      6i.
                              here.                                                                           $                 697.32

                        6j.   Total Nonpriority. Add lines 6f through 6i.                               6j.   $                 697.32




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case:17-10157-SDB Doc#:26 Filed:12/26/18 Entered:12/26/18 12:01:58                                                      Page:3 of 4



 Fill in this information to identify your case:

 Debtor 1                    Regina Nelson Ruffin
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number              17-10157
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Regina Nelson Ruffin                                                  X
              Regina Nelson Ruffin                                                      Signature of Debtor 2
              Signature of Debtor 1

              Date       December 26, 2018                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case:17-10157-SDB Doc#:26 Filed:12/26/18 Entered:12/26/18 12:01:58                  Page:4 of 4

                                 UNITED STATES BANKRUPTCY COURT
                                       Southern District of Georgia
                                            Augusta Division

                                                                          Case: 17-10157-SDB
In re:
         Regina Nelson Ruffin,                                                 Chapter: 13
                                     Debtor.
                                                                          Judge Susan D. Barrett

                                        CERTIFICATE OF SERVICE

        I hereby certify that copies of the foregoing were served on December 26, 2018, by CM/ECF electronic
notice, on the following:

                                                   Huon Le
                                       Office of the Chapter 13 Trustee
                                            notices@chp13aug.org


and that copies of the foregoing along with Notice of Chapter 13 Bankruptcy Case and Chapter 13 Plan and
Motion were served on December 26, 2018 by placing copies of the same for collection and mailing on
December 26, 2018, first-class postage prepaid, on the following:

                                           Blue Cross Blue Shield
                                            Attn: Officer/Agent
                                               PO Box 6406
                                           Carol Stream, IL 60197

         Respectfully submitted on December 26, 2018.
                                                                    /s/ Matthew James Duncan
                                                           Matthew James Duncan (GA Bar #: 143397)
                                                         2602 Commons Blvd., Ste. A, Augusta, GA 30909
                                                               P: 706-755-2928 | F: 706-664-0407
                                                                office@matthewjamesduncan.com
